DETAILED ACTION
This Office action is in response to the filing of this application on 22 September 2020.  Claim(s) 1-20 are pending in the application. Claims 1, 11 and 18 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG pub. 20150194435 A1; in view of Lu et al., US Patent 9853043 B2.
With respect to claim 1, Lee discloses a gate electrode structure (154a to 154e, fig. 2) on a substrate (110, fig. 2) and including gate electrodes (154a-154e, fig. 2) spaced apart in a first direction (Z direction, fig. 2); channels (120, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2); a charge storage structure (144, fig. 5) covering an outer sidewall of each of the channels (120, fig. 2); and a division pattern (180 and 182, figs. 2 and 5) extending between the channels (120, fig. 2) in a second direction (Y direction, fig. 2), wherein the division pattern (180 and 182, fig. 5) includes a first dummy channel (120a, fig. 2), and a first dummy charge storage structure (144a, fig. 3A) covering a sidewall and a lower surface of the first dummy channel (120a, fig. 2), wherein the first dummy channel (120a, fig. 2) includes a material substantially the same as each of the channels (120, fig. 2), and the first dummy charge storage structure (144a, fig. 3A) includes a material substantially the same as the charge storage structure (144, fig. 5).
Lee does not disclose channels including a first portion on the substrate (110, fig. 2), and a second portion contacting the first portion, wherein the second portion includes a lower surface having a width less than a width of an upper surface of the first portion.
Lu discloses channels having a first portion (lower portion of 601 formed in 132/146, from the device region 100, fig. 21) on the substrate (10, fig. 20) and a second portion (upper portion of 601 formed in 232/242, from the device region 100, fig. 21) contacting the first portion (lower portion 601), wherein the second portion (upper portion 601) includes a lower surface having a width less than a width of an upper surface of the first portion (see fig. 20 below for annotation). Therefore, it would have been obvious to a person having ordinary skill in the art to include first and second portions, since this could improve short channel effect.
With respect to claim 2, Lee discloses wherein each of the channels (120, fig. 2) and the first dummy channel (120a, fig. 2) includes polysilicon (¶0065), and each of the charge storage structure (144, fig. 5) and the first dummy charge storage structure (144a, fig. 3A) includes a silicon oxide layer, a silicon nitride layer and a silicon oxide layer sequentially stacked (¶0081).
With respect to claim 3, Lee discloses wherein each of the channels (120, fig. 2) and the first dummy channel (120a, fig. 2) has a pillar shape, and the vertical memory device further comprises a first filling pattern in a space formed by an inner wall of each of the channels (120, fig. 2) and contacting an inner wall of the charge storage structure (144, fig. 5).
However, Lee does not disclose the channel 120 has a has a cup-like shape. Lu discloses the channel region can be a cup shape, as shown in figure 20, two cup shapes are stacked on top of each other. It would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 4, Lee discloses wherein a width in a third direction (x direction, fig. 2) of the division pattern (180 and 182, fig. 5) is less than a width in the third direction (x direction, fig. 2) of a structure including each of the channels (120, fig. 2).
With respect to claim 5, Lee discloses a second dummy channel (180, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2); and a second dummy charge storage structure (144A, fig. 5) covering an outer sidewall of the second dummy channel (180, fig. 2), wherein the first dummy channel (120a, fig. 2) contacts an upper outer sidewall of the second dummy channel (180, fig. 2), and the first dummy charge storage structure (144a, fig. 3A) contacts an upper sidewall of the second dummy charge storage structure (144A, fig. 5).
Lu discloses a third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21) on the substrate (110, fig. 2), a fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) contacting the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21), wherein the fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) includes a lower surface having a width less than a width of an upper surface of the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the width of the fourth lower portion width less than width of the third upper portion, however, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 6, Lee discloses wherein the second dummy channel (180, fig. 2) is one of second dummy channel (180, fig. 2) (120, fig. 2) spaced apart in the second direction (Y direction, fig. 2), and the second dummy charge storage structure (144A, fig. 5) is one of second dummy charge storage structure (144A, fig. 5) spaced apart in the second direction (Y direction, fig. 2), and the first dummy channel (120a, fig. 2) extends in the second direction (Y direction, fig. 2) between the second dummy channel (180, fig. 2) (120, fig. 2), and the first dummy charge storage structure (144a, fig. 3A) extends in the second direction (Y direction, fig. 2) between the second dummy charge storage structure (144A, fig. 5).
With respect to claim 7, Lee discloses wherein a lowermost surface of the second dummy channel (180, fig. 2) however Lee figure 2 does not disclose that the second dummy channel (180, fig. 2) is lower than a lowermost surface of one of the channels (120, fig. 2). Lee shows in figure 17B a second dummy channel (180, fig. 17B) can be lower than the  lowermost surface of one of the channels (120, fig. 17B).
Therefore, it would have been obvious to a person having ordinary skill in the art to include the longer curved shape, since this can reduce or prevent the dummy channel structure D from being silicified in a process of forming the word lines.
With respect to claim 8, Lee discloses wherein the charge storage structure (144, fig. 5) includes an upper portion and a lower portion, wherein the upper portion covers an outer sidewall of the one of the channels (120, fig. 2), and the lower portion covers a lower surface of the one of the channels (120, fig. 2), the second dummy charge storage structure (144A, fig. 5) includes an upper portion and a lower portion, wherein the upper portion covers an outer sidewall of the second dummy channel (180, fig. 2), and the lower portion covers a lower surface of the second dummy channel (180, fig. 2), and a lowermost surface of the second dummy charge storage structure (144A, fig. 5) is lower than a lowermost surface of the charge storage structure (144, fig. 5).
However Lee figure 2 did not discloses second dummy channel (180, fig. 2) is lower than a lowermost surface of one of the channels (120, fig. 2). Lee figure 17B discloses second dummy channel 180 can be lower than lowermost surface of charge storage structure 144.
Therefore, it would have been obvious to a person having ordinary skill in the art to include the longer curved shape since this can reduce or prevent the dummy channel structure D from being silicified in a process of forming the word lines.
With respect to claim 9, Lee discloses wherein the second dummy channel (180, fig. 2), and the vertical memory device further comprises: a second filling pattern (130A, fig. 3A) in a space formed by an inner wall of the second dummy channel (180, fig. 2), wherein the second filling pattern (130A, fig. 3A) includes a material substantially the same as the first filling pattern.
However, Lee does not disclose the channel 120 has a has a cup-like shape. Lu discloses the channel region can be a cup shape as shown in figure 20 two cup shape stack on top of each other, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 10, Lee discloses contact plugs (190, fig. 5) on the channels (120, fig. 2), respectively, and a bit line extending in a third direction (x direction, fig. 2) and electrically connected to the contact plugs (190, fig. 5), wherein no contact plug is formed on the second dummy channel (180, fig. 2) such that no electrical signal is applied to the second dummy channel (180, fig. 2).
With respect to claim 11, Lee discloses a gate electrode structure (154a to 154e, fig. 2) on a substrate (110, fig. 2) and including gate electrodes (154a-154e, fig. 2) spaced apart in a first direction (Z direction, fig. 2); channels (120, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2); and a first dummy channel (120a, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2) and spaced apart from the channels (120, fig. 2), wherein the first dummy channel (120a, fig. 2) includes a material substantially the same as each of the channels (120, fig. 2), However, Lee does not disclose the first dummy channel (120a, fig. 2) includes a protrusion portion protruding in the first direction (Z direction, fig. 2) from a lower surface and a lowermost surface is lower than a lowermost surface of each of the channels (120, fig. 2) and a first portion on the substrate (110, fig. 2) and a second portion contacting the first portion, wherein the second portion includes a lower surface having a width less than a width of an upper surface of the first portion and wherein the first dummy channel (120a, fig. 2) includes a third portion on the substrate (110, fig. 2) and a fourth portion contacting the third portion, wherein the fourth portion includes a lower surface having a width less than a width of an upper surface of the third portion. Lee discloses in figure 17A and 17B that dummy channel (¶0097; insulating pattern structure 132 in which the inside of a dummy channel structure) includes a protrusion portion protruding in the z-direction from a lower surface and a lowermost surface is lower than a lowermost surface of each of the channels 120. 
Therefore, it would have been obvious to a person having ordinary skill in the art to include the longer curved shape since this can reduce or prevent the dummy channel structure D from being silicified in a process of forming the word lines.
Lu discloses a first portion (lower portion of 601 formed in 132/146, from the device region 100, fig. 21) on the substrate (10, fig. 20) and a second portion (upper portion of 601 formed in 232/242, from the device region 100, fig. 21) contacting the first portion (lower portion 601), wherein the second portion (upper portion 601) includes a lower surface having a width less than a width of an upper surface of the first portion (see fig. 20 below for annotation). Lu further discloses a third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21) on the substrate (110, fig. 2), a fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) contacting the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21), wherein the fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) includes a lower surface having a width less than a width of an upper surface of the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21).
Therefore, it would have been obvious to a person having ordinary skill in the art to include first and second portion since could improve short channel effect, it would also have been obvious at the time the invention was made to a person having ordinary skill in the art to include the width of the fourth lower portion width less than width of the third upper portion in the dummy region, it would have been an obvious matter of design choice to have the opening in different shape, since such a modification would have involved a mere change in the size/shape of the component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 12, Lee discloses a charge storage structure (144, fig. 5) covering an outer sidewall of each of the channels (120, fig. 2); and a first dummy charge storage structure (144a, fig. 3A) covering an outer sidewall of the first dummy channel (120a, fig. 2), wherein the charge storage structure (144, fig. 5) includes a material substantially the same as the first dummy charge storage structure (144a, fig. 3A).
With respect to claim 13, Lee discloses wherein the charge storage structure (144, fig. 5) includes an upper portion (portion close to the conductive layer 190) and a lower portion (portion close to the substrate 110), the upper portion covering an outer sidewall of the channel, and the lower portion covering a lower surface of the channel, the first dummy charge storage structure (144a, fig. 3A) includes an upper portion and a lower portion, the upper portion covering an outer sidewall of the first dummy channel (120a, fig. 2), and the lower portion covering a lower surface of the first dummy channel (120a, fig. 2), and a lowermost surface of the first dummy charge storage structure (144a, fig. 3A) is lower than a lowermost surface of the charge storage structure (144, fig. 5).
With respect to claim 14, Lee discloses a division pattern (180 and 182, fig. 5) extending in a second direction (Y direction, fig. 2) between the channels (120, fig. 2) and including a second dummy channel (180, fig. 2) and a second dummy charge storage structure (144A, fig. 5) covering a sidewall and a lower surface of the second dummy channel (180, fig. 2), wherein the second dummy channel (180, fig. 2) contacts an upper outer sidewall of the first dummy channel (120a, fig. 2), and the second dummy channel (180, fig. 2) contacts an upper outer sidewall of the first dummy charge storage structure (144a, fig. 3A), and the second dummy channel (180, fig. 2) includes a material substantially (¶0065&¶0074) the same as the channels (120, fig. 2), and the second dummy charge storage structure (144A, fig. 5) includes a material substantially the same as the charge storage structure (144, fig. 5).
With respect to claim 15, Lee discloses wherein the first dummy channel (120a, fig. 2) is one of first dummy channel (120a, fig. 2) (120, fig. 2) spaced apart in the second direction (Y direction, fig. 2), and the first dummy charge storage structure (144a, fig. 3A) is one of first dummy charge storage structure (144a, fig. 3A) spaced apart in the second direction (Y direction, fig. 2), and the second dummy channel (180, fig. 2) extends in the second direction (Y direction, fig. 2) between the first dummy channel (120a, fig. 2) (120, fig. 2), and the second dummy charge storage structure (144A, fig. 5) extends in the second direction (Y direction, fig. 2) between the first dummy charge storage structure (144a, fig. 3A).
With respect to claim 16, Lee discloses wherein each of the channels (120, fig. 2), the first dummy channel (120a, fig. 2) and the second dummy channel (180, fig. 2) includes polysilicon (¶0065), and each of the charge storage structure (144, fig. 5), the first dummy charge storage structure (144a, fig. 3A) and the second dummy charge storage structure (144A, fig. 5) includes a silicon oxide layer, a silicon nitride layer and a silicon oxide layer sequentially stacked (¶0081).
With respect to claim 17, Lee discloses wherein each of the channels (120, fig. 2) and the first dummy channel (120a, fig. 2) has a cup-like shape and the second dummy channel (180, fig. 2) has a pillar shape, and the vertical memory device further comprises a first filling pattern in a space formed by an inner wall of each of the channels (120, fig. 2) and a second filling pattern (130A, fig. 3A) in a space formed by an inner wall of the first dummy channel (120a, fig. 2)

    PNG
    media_image1.png
    689
    387
    media_image1.png
    Greyscale






Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Lee, PG pub. 20150194435 A1, is related to vertical type non-volatile memory and Lu et al., US Patent 9853043 B2 related to vertical memory stack structure. Lee teaches a gate electrode structure (154a to 154e, fig. 2) on a substrate (110, fig. 2) and including gate electrodes (154a-154e, fig. 2) spaced apart in a first direction (Z direction, fig. 2); channels (120, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2); a charge storage structure (144, fig. 5) covering an outer sidewall of each of the channels (120, fig. 2); a first dummy channel (120a, fig. 2) extending through the gate electrode structure (154a to 154e, fig. 2) and spaced apart from the channels (120, fig. 2); a first dummy charge storage structure (144a, fig. 3A) covering an outer sidewall of the first dummy channel (120a, fig. 2); a division pattern (180 and 182, fig. 5) extending between the channels (120, fig. 2) in a second direction (Y direction, fig. 2) and including a second dummy channel (180, fig. 2); a bit line extending in a third direction (x direction, fig. 2) and electrically connected to the contact plugs (190, fig. 5), wherein each of the first dummy channel (120a, fig. 2) and the second dummy channel (180, fig. 2) includes a material substantially the same as the channels (120, fig. 2), and each of the first dummy charge storage structure (144a, fig. 3A) and the second dummy charge storage structure (144A, fig. 5) includes a material substantially the same as the charge storage structure (144, fig. 5). Lu teaches a first portion (lower portion of 601 formed in 132/146, from the device region 100, fig. 21) on the substrate (10, fig. 20) and a second portion (upper portion of 601 formed in 232/242, from the device region 100, fig. 21) contacting the first portion (lower portion 601), wherein the second portion (upper portion 601) includes a lower surface having a width less than a width of an upper surface of the first portion (see fig. 20 below for annotation). Lu further discloses a third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21) on the substrate (110, fig. 2), a fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) contacting the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21), wherein the fourth portion (upper portion of 601 formed in 232/242, from the contact region 200, fig. 21) includes a lower surface having a width less than a width of an upper surface of the third portion (lower portion of 601 formed in 132/146, from the contact region 200, fig. 21). However, neither Lee nor Lu teach or suggest a second dummy charge storage structure covering a sidewall and a lower surface of the second dummy channel; contact plugs respectively on the channels; the second dummy channel contacts an upper outer sidewall of the first dummy channel, and the second dummy charge storage structure contacts an upper outer sidewall of the first dummy charge storage structure. Claims 19-20 contain allowable subject matter by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822